Citation Nr: 0817329	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  07-06 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for gouty arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


INTRODUCTION

The veteran served on active duty from October 2001 to August 
2002, had four months prior active duty service, and had 
active duty service with the Army National Guard from August 
19, 2003 to August 22, 2003.  The veteran also reported that 
he served in the Army National Guard from 1971 to 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The veteran appeared and testified at a personal hearing in 
December 2007 before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been added to the 
record.


FINDINGS OF FACT

1.  The veteran's gouty arthritis was not noted on the 
service entrance examination for the period of active duty 
service from October 2001 to August 2002.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's gouty arthritis existed prior to the period of 
active duty service from October 2001 to August 2002.

3.  The evidence is not clear and unmistakable that the 
veteran's preexisting gouty arthritis did not permanently 
increase in severity during service from October 2001 to 
August 2002 due to steroid treatment. 


CONCLUSIONS OF LAW

1.  The veteran's gouty arthritis clearly and unmistakably 
existed prior to his entry into military service from October 
2001 to August 2002, and the presumption of soundness at 
induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.304(b), 3.306(b) (2007).

2.  The evidence does not clearly and unmistakably 
demonstrate that the veteran's preexisting gouty arthritis 
was not aggravated by active service from October 2001 to 
August 2002.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(b), 3.306(b), 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
December 2004, March 2005, and August 2006 satisfied VA's 
duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159, as they informed the appellant of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, what evidence the veteran should provide, and 
informed the appellant that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the August 
2006 notice letter, the veteran was provided with such notice 
of the type of evidence necessary to establish an effective 
date or higher initial rating if service connection is 
granted on appeal. 

Service and VA medical records, a VA examination report, 
private medical opinion, and the veteran's lay statements and 
personal hearing testimony have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the service connection issue on appeal, and that 
VA has satisfied the duty to assist.  The Board is not aware 
of the existence of additional relevant evidence in 
connection with the appellant's claim that VA has not sought.  
Moreover, in light of the favorable nature of this Board 
decision, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection for Gouty Arthritis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and clear and 
unmistakable evidence demonstrates that the preexisting 
disorder was not aggravated.  38 U.S.C.A. § 1111.  38 C.F.R. 
§ 3.304(b) states likewise, but also states "[o]nly such 
conditions as are recorded in examination reports are to be 
considered as noted."  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable (obvious or manifest) 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the Board finds that the veteran's gouty 
arthritis was not "noted" on the service entrance 
examination for active duty service from October 2001 to 
August 2002.  Because gouty arthritis was not "noted" at 
the time of the service entrance examination, the veteran is 
entitled to the presumption of sound condition.  38 U.S.C.A. 
§ 1111. 

In this veteran's case, and after a review of all the 
evidence of record, the Board finds that the presumption of 
sound condition is rebutted by clear and unmistakable 
(obvious and manifest) evidence that the veteran's gouty 
arthritis pre-existed service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  Private medical evidence from the veteran's 
physician, J. Cobb, M.D., dated in July 2004 shows that he 
had been treating the veteran for several years for multiple 
diagnoses that include chronic gout.  Treatment entries 
during the veteran's active service periods, likewise, 
reflect a history of private treatment for gout, and show a 
diagnosis of gout, or bursitis due to gout.  The Board finds 
that such service and private medical evidence clearly and 
unmistakably demonstrates that gouty arthritis pre-existed 
service entrance in October 2001.  

The Board further finds that the there is no clear and 
unmistakable evidence that the veteran's preexisting gouty 
arthritis did not permanently increase in severity during 
service from October 2001 to August 2002 due to steroid 
treatment.  The service medical evidence shows that the 
veteran was placed on physical profile, and eventually 
discharged, because of gouty arthritis and bursitis.  A March 
2005 letter from Dr. Cobb notes the history of preexisting 
gouty arthritis; reflects a current diagnosis of gouty 
arthritis with gout attacks; and includes the medical opinion 
that the long-term steroid treatment the veteran underwent in 
service "might well have had significant deterioration of 
bones and worsening osteoarthritis process during this long 
term steroid use" that may be "service connected."  

While a VA examination was conducted in August 2005, the 
examiner indicated that he did not have the claims file for 
review.  A subsequent note indicates that the examiner at 
least reviewed the claims file to the extent that he was able 
to confirm remote gout.  Clinical findings based on X-rays 
resulted in a diagnosis of gouty arthritis of the left wrist 
and knees.  The VA examiner did not render an opinion 
regarding the likelihood of aggravation of the veteran's 
preexisting gouty arthritis in service.  

In reaching its conclusions, the Board has considered and 
applied the aggravation standards indicated in VAOPGCPREC 3-
2003 and in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The VA General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and clear and unmistakable evidence shows that it 
was not aggravated by service.  VAOPGCPREC 3-2003.  In Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal 
Circuit Court found that, when no preexisting condition is 
noted upon entry into service, the veteran is presumed to 
have been sound upon entry; then the burden falls on the 
government to rebut the presumption of soundness; and that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 requires that VA show by 
clear and unmistakable evidence both that (1) the veteran's 
disability existed prior to service, and (2) that the 
preexisting disability was not aggravated during service.  



As the standard is clear and unmistakable evidence to rebut 
the presumption of sound condition at service entrance, the 
rule of resolving reasonable doubt in the veteran's favor is 
not applicable in this case.  As a result, the Board finds 
that the veteran's preexisting gouty arthritis was aggravated 
by service, and the grant of service connection for gouty 
arthritis is warranted.


ORDER

Service connection for gouty arthritis is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


